*238Substantial evidence supports the Division’s finding, essentially one of credibility, that the reasons given for her termination were not pretexts for discriminating against her because she was pregnant (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). It is certainly believable that the employer might have expected petitioner, as an attorney, to disclose her family’s interest in businesses regulated by the employer, and there was ample evidence that respondent had used her employer’s computer system to access information about her family’s business competitors. Notwithstanding the close temporal proximity between petitioner’s announcement of her pregnancy and her termination after a very brief period of employment, it is clear that the reasons given for the discharge were not pretextual.
We have considered petitioner’s remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Rubin, Kupferman and Nardelli, JJ.